PER CURIAM
In these consolidated criminal appeals, defendant appeals from judgments of conviction for two armed robberies, asserting that the trial court erred in denying his motion for judgments of acquittal and, in the alternative, imposing concurrent five-year minimum sentences under ORS 161.610. His first assignment is not well taken.
As to the second, the state concedes that only one minimum sentence may be imposed, pursuant to ORS 161.610, when a defendant is sentenced for separate crimes in a single sentencing proceeding. State v. Haywood, 73 Or App 6, 697 P2d 977 (1975). However, the state suggests that we modify the trial court judgment and affirm it as modified. We cannot do that. State v. Allen, 301 Or 35, 717 P2d 1178 (1986); State v. Haywood, supra.
Judgments of conviction affirmed; remanded for resentencing.